Title: From James Madison to Nicholas Biddle, 23 February 1822
From: Madison, James
To: Biddle, Nicholas


                
                    Dear Sir
                    Montpellier Feby. 23. 1822
                
                I duly recd. your favour of the 9th. accompanied by a copy of your agricultural address, which I have read with much pleasure, and I can add with instruction also. It is made particularly interesting by the views taken of the ancient and modern husbandry, where unless parts of China be exceptions, the earth has made the greatest returns to human labour. The advantage of contracting and fertilizing the area on which our farmers exert their faculties, seems every where to be more & more understood; but the reform does not keep pace with the change of circumstances requiring it. The error, as a radical one, can not therefore be too clearly exposed, or the remedy too strongly inculcated.
                You have very properly, under that impression, noticed the minuteness of the farms allotted to proprietors by the early laws of Rome, and it seems certain that they were not a little remarkable in that respect. I must own however that the limitation of them to about 1¼ of our acres, from which must be deducted the site of the houses; or even the extension of them to a little more than 4 of our acres, has always appeared to me so extraordinary as to be scarcely credible. The fact, nevertheless, as far as I have seen, has been neither disproved, nor denied. Dickson in his elaborate work on the husbandry of the Ancients cites the usual authorities witht. calling them in question. And Wallace another Author distinguished for his learned researches, in his treatise on the numbers of mankind, makes these subdivisions of the Roman soil, one of his arguments for the superiority of the ancient populousness of the earth over the modern. Nor do I recollect that the sagacious & sceptical Hume, who maintains an opposite opinion, has critized [sic] the alledged size of the Roman farms. Still it is difficult, more for Americans, perhaps, than for a more compact people, to conceive in what manner a family averaged at six only (and the number was probably greater in the early rate of increase) could be fed & otherwise provided for, by the product of such specks of ground. The puzzle is the greater, if it be understood that half of the farm only was annually in cultivation, the other being fallow. And the fact would be altogether incredible, if, according to Columella, the increase of the seed was not more than fourfold. This however must refer to a later period of the Republic, or rather to his own time, when the soil had been deprived of its primitive fertility, or its productiveness impaired by a degenerate husbandry: For so small a space as even 4 acres, could not possibly, at that rate of increase, suffice for a family; without supposing a quantity of seed given to the earth, beyond all measure, when it was more probably reduced in its proportion by peculiar care in sowing it, and harvesting the crop. In the dibbling mode sometimes

practised in England, which produces the greatest of crops, the quantity of seed, if I rightly remember, is somewhere about a peck to the Acre.
                If we are not at liberty to contest the fact as to the diminutive size of the early Roman farms, the attempt to account for the phænomenon, must take for granted, and make the most of, the circumstances, that none of the usual quadrupeds were kept on the farm, that the ground was tilled by the hand alone of the farmer himself, and with more than a garden attention to every inch: and that all the cloathing was wrought within the family. Even on this last supposition, the question arises, whence the materials for the fabrics? The wool, & the lint, if produced on the farm must have subtracted so much from the crop of food: if purchased, they must have been paid for out of the crop. And purchased from whom? It could not, of course, be by such farmers from one another. Questions of a like cast are presented by the materials necessary for household utensils, farming implements &c &c. which the farm itself could not supply. Do we know of any population where less than an acre supports the individuals? The Agrarian regulations of earliest date among the Romans must have reduced the quantity to 1/5 of an Acre.
                We seem to be driven to the necessity of some subsidiary resources, for the support of a family confined to such scanty portions of soil. The military policy may have been a partial one. As the nation was almost constantly at war, at small distances from Rome, and the farmers were all soldiers, they may have drawn their subsistance, whilst in the field, from the farms of their neighbours; and have carried home, among the spoils of successful expeditions, an additional stock of provisions for the use of their families.
                The entire subject is curious. It involves three questions. 1. whether the fact be rightly stated that the Roman farms were of no greater size. 2. if rightly stated, and there were no resources beyond the farms, in what way did the family subsist on them. 3. if there were extraneous resources, what were they?
                I hope you will not understand that in putting these questions I wish to impose on you the task of searching for answers, & that you will be assured of my sincere esteem and friendly respects.
                
                    James Madison
                
            